Citation Nr: 1025260	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-13 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Service connection for a disorder of the teeth disorder, to 
include as due to radiation exposure.

2.  Service connection for a psychiatric disorder, characterized 
by tremors, to include as due to radiation exposure.

3.  Service connection for a low back disorder, characterized by 
pain and stiffness.

4.  Service connection for a bilateral foot disorder and ingrown 
toenails.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 
1955.

This appeal to the Board of Veterans' Appeals (BVA or Board) is 
from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of entitlement to service connection for a low back 
disorder and a bilateral foot disorder will be addressed in the 
REMAND portion of this decision below.  


FINDINGS OF FACT

1.  A disorder of the teeth is not shown to be causally or 
etiologically related to service, including any radiation 
exposure.

2.  A psychiatric disorder, characterized by tremors, is not 
shown to be causally or etiologically related to service, 
including any radiation exposure.


CONCLUSIONS OF LAW

1.  A disorder of the teeth was not incurred in or aggravated 
during active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.311 (2009).

2.  A psychiatric disorder, characterized by tremors, was not 
incurred in or aggravated during active service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in May 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided assistance to the Veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  In this regard, the record 
reflects that the RO attempted to obtain the Veteran's 
service treatment records (STRs).  However, the National 
Personnel Records Center (NPRC) has indicated that the Veteran's 
service treatment records were likely destroyed in a fire in 
1973.  In this circumstance, VA has a heightened duty to consider 
the applicability of the benefit-of-the-doubt rule, to assist the 
Veteran in developing the claim, and to explain the reasons and 
bases for its decision.  See Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

But missing or damaged STRs, alone, while indeed unfortunate, do 
not obviate the need for the Veteran to still have medical nexus 
evidence supporting his claim by suggesting a correlation between 
his currently claimed condition and his military service.  
See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, missing 
or damaged STRs do not lower the threshold for an allowance of a 
claim; there is no reverse presumption for granting a claim.  
The legal standard for proving a claim is not lowered; rather, 
the Board's obligation to discuss and evaluate evidence is 
heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf., 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. 
West, 12 Vet. App. 188, 194-95 (1999).

With respect to the claims of service connection for a disorder 
of the teeth and a psychiatric disorder, both to include as due 
to exposure to radiation, the Board observes that the Veteran has 
not been afforded a VA examination in connection with these 
claims.  In this regard, a medical examination or medical opinion 
is considered necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but (1) contains competent lay or medical evidence of 
a currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that a veteran suffered 
an event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with another 
service-connected disability.  38 C.F.R. § 3.159(c) (4).  
In this case, the Board finds that a VA examination is not 
necessary because, as discussed below in greater detail, there is 
no competent and probative indication that these disorders may be 
associated with an established event, injury or disease in 
service.

Finally, the Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  

The Veteran essentially contends that the disorders he is seeking 
to establish as service connected disabilities are related to 
service.  Under applicable law, service connection is granted if 
the evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing 
of a chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b).  Service 
connection can also be found for any disease diagnosed after 
discharge, if all the evidence establishes it was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition at 
issue is a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions. See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a 
disability recognized by VA as being etiologically related to 
exposure to ionizing radiation, but must also determine whether 
the disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof of 
actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; or internment as a prisoner of war (or service on active 
duty in Japan immediately following such internment) during World 
War II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946.  See 38 C.F.R. § 3.309(d)(3)(i),(ii).

Diseases presumptively service connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary glands, cancer of the urinary tract; 
bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the 
brain; cancer of the colon; cancer of the lung; and cancer of the 
ovary.  See 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
Veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the Veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation in 
service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney 
cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland 
cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular 
cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) 
Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the 
brain and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2).  
Section 3.311(b)(5) requires that colon cancer become manifest 5 
years or more after exposure.  See 38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. § 
3.311(a)(2). In all other claims, 38 C.F.R. § 3.311(a) requires 
that a request be made for any available records concerning the 
Veteran's exposure to radiation.  These records normally include 
but may not be limited to the Veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally are insufficient.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  A layperson generally is incapable of 
opining on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

But there are exceptions to this general rule.  Lay testimony is 
competent, for example, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

When, say, a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


With respect to the first method of establishing service 
connection based on exposure to ionizing radiation, the Board 
notes that the Veteran's reported disorder of his teeth and the 
psychiatric disorder, characterized by tremors, are not listed as 
presumptive disorders for service-connected for radiation-exposed 
Veterans under 38 C.F.R. § 3.309(d).  Thus, even presuming 
exposure, these provisions relating to presumptive service 
connection based on radiation exposure do not apply since neither 
is included as a radiogenic disorder.

Furthermore, as noted above, 38 C.F.R. § 3.311(a)(1) provides for 
various development procedures to be undertaken when a 
'radiogenic disease' first becomes manifest after service, and it 
is contended that the disease resulted from exposure to ionizing 
radiation during service.  However, the neither of the Veteran's 
reported disorders have been attributed to any radiogenic disease 
listed under that regulation, nor is there any medical evidence 
of record specifically attributing the claimed disorders to 
radiation exposure.  Therefore, even presuming exposure, these 
provisions also do not apply since neither is included as a 
radiogenic disorder and the Board notes that there is no medical 
opinion of record that relates either disorder to any radiation 
the Veteran may have been exposed to during service.

Therefore, the remaining question is whether the Veteran is 
entitled to service connection on a direct incurrence basis.  
Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement for any service-connection 
claim, which is proof of the existence of current disorder of the 
teeth and a psychiatric disorder, characterized by tremors.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the 
absence of proof of a current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).  Concerning his teeth, the Veteran 
submitted private medical records from the College of Dentistry, 
dated from November 1998 to February 2009.  The Veteran also 
submitted private treatment records from Dr. J.H. dated in April 
2000 and April 2001 showing the existence of tremors.  These 
findings are sufficient to establish the existence of current 
disorders.  See Boyer, 210 F. 3d. at 1353.

Consequently, the determinative issue is whether the Veteran's 
current disorders are somehow attributable to his active service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See also, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Unfortunately, there is simply no competent evidence of record 
establishing this required correlation for either disorder.

Regarding in-service incurrence of a relevant disease or injury, 
the Veteran's STRs were destroyed in the 1973 St. Louis fire.  
Therefore, there is no evidence showing complaints or diagnoses 
of either disorder during service.  The Veteran's service ended 
in January 1955.

However, more importantly, the Veteran also has failed to provide 
any objective indication of either disorder until many years 
after his service.  The first objective indication of a teeth 
disorder was not until November 1998.  The first objective 
indication of a psychiatric disorder was in April 2000.  The 
evidence shows these disorders first manifest themselves more 
than 4 decades after the Veteran's service.  The lapse of so many 
years after his separation from service and the first documented 
complaint of the claimed disorders is probative evidence to be 
considered in determining whether his current disabilities may be 
traced back to his military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Also, because there is no 
indication of either disorder within one year of his discharge, 
the Board may not presume they were incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Of equal or even greater significance, there is simply no medical 
evidence of record etiologically linking the Veteran's claimed 
disorders to his active service.  The Board notes that the 
Veteran was not provided VA examinations regarding his claims for 
service connection for a teeth disorder and a nervous disorder.  
However, examinations are not required because there is no 
indication, other than the Veteran's assertions, that these 
conditions are related to service.  There is no medical evidence 
suggesting any relationship of these disabilities to service.  
38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning the psychiatric disorder, a statement submitted by Dr. 
J.P. shows that the Veteran was referred to him in January 2010 
for a tremor.  However, Dr. J.P. did not render a medical opinion 
attributing a psychiatric disorder manifested by tremors to the 
Veteran's active service.  The Board notes that, in effort to 
further assist the Veteran in substantiating his claims, the 
record was held open for 60 days, until May 2010, to allow the 
Veteran to gather any additional medical records in support of 
his claim, which was when this letter was sent.

The Board has also considered the Veteran and his wife's BVA 
hearing testimony from March 2010.  The Veteran claims that he 
first noticed his hands shaking before 1989.  As for the 
Veteran's teeth disorder, he claims he began having problems 
after 1989.  Since that time, he has had several transplants and 
bridges done since that time.  Moreover, the Veterans testified 
that he received regular check-ups during his employment with a 
railroad company since his separation from service until his 
retirement in 1997.  

However, the lay testimony, while competent, is not also credible 
because the complete lack of any medical evidence attributing 
these disorders to his active service.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  Competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  The Federal Circuit Court has recognized the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Therefore, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  It is worth reiterating in this 
regard that evidence that relates the current disorder to service 
must be medical unless it concerns a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  There is simply no objective medical evidence to 
support the Veteran's assertions that these disorders are related 
to his active service, especially since he first began receiving 
documented treatment for his teeth and tremors in 1998 and 2000, 
respectively.  

In summary, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service connection 
for either the Veteran's disorder of his teeth or a psychiatric 
disorder, characterized by tremors.  As the evidence is against 
the claims, the benefit-of-the-doubt doctrine is inapplicable, 
and service connection must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for a disorder of the teeth is denied.

Service connection for a psychiatric disorder, characterized by 
tremors, is denied.  


REMAND

A review of the record discloses a need for further development 
prior to further appellate review for the Veteran's remaining 
claims.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with a veteran's service or with 
another service- connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
'indicates' that there 'may' be a nexus between the current 
disability or symptoms and the appellant's service.  The types of 
evidence that 'indicate' that a current disability 'may be 
associated' with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  Id.

The Veteran is competent to testify as to the existence of 
symptoms such as pain and stiffness in his lower back as well as 
problems with his feet, including abnormal toenail growth.  As 
such, it stands to reason that this meets the first element of 
McLendon.  Unfortunately, the Veteran's STRs were destroyed in 
the 1973 fire, as stated above.  

Concerning the claim for service connection for a low back 
disorder, private treatment records show the Veteran first 
complained of back pain and was treated by R.R. in January 1994.  
The Veteran was then diagnosed with scoliosis in April 2000 by 
Dr. J.H.  Additional private treatment records also show 
continuous chiropractic adjustments by Dr. S.K. from March 2004 
to July 2009.  Moreover, a March 2010 statement from Dr. D.K. 
indicates that the Veteran demonstrates "significant arthritic 
changes in the thoracic and lumbar spine."  Dr. D.K. states he 
has been treating the Veteran for the past 8 weeks for 
thoracic/low back pain, which may be a result of "injuries 
sustained while serving in the military."

The Veteran's testimony during his March 2010 BVA hearing that he 
injured his back while carrying pots and other heavy kitchen 
items during his course of duty as a cook and that he has had 
symptoms ever since, meets the low threshold for the third 
element.  Therefore, the Board finds that a VA examination is 
warranted to determine whether the Veteran currently suffers from 
any diagnosed chronic disability of his back that is 
etiologically related to the claimed in service injury.

Concerning the Veteran's claim for service connection for a 
bilateral foot disorder, with in-grown toenails, while the 
Veteran does not currently have any medical records from private 
physicians, he is certainly competent to claim that he began 
having problems with his feet in the military.  His BVA hearing 
testimony shows that the Veteran used Lamisil to treat the 
problems with his feet as a result of having wet feet all the 
time during the course of his job in the military.  Further, he 
states that he suffered from Jungle Rot while in the military.  
Since these conditions are readily observable by lay testimony, 
which has been provided to the Board, a VA examination is also 
warranted to determine whether the Veteran currently suffers from 
any diagnosed chronic bilateral disability of his feet that is 
etiologically related to his military service.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Please note, this appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling is requested.  
Accordingly, this case is REMANDED for the following action:


1.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of any current low back disorder, 
characterized by pain and stiffness.  Any 
and all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination, offer comment and an 
opinion as to whether any currently 
diagnosed low back disorder is causally or 
etiologically related to the Veteran's 
period of active service.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important 'that each disability 
be viewed in relation to its history[,]' 38 
C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

2.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of any current bilateral foot 
disorder with in-grown toenails.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination, offer comment and an 
opinion as to whether any currently 
diagnosed bilateral foot disorder is 
causally or etiologically related to 
service.  In doing so, the examiner should 
address the Veteran's contention that he 
suffers from in-grown toenails.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important 'that each disability 
be viewed in relation to its history[,]' 38 
C.F.R. § 4.1, copies of all pertinent 
records in the appellant's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


